 Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 1 of 10 PageID #: 1507




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ROBERTA G. YARRUSSO ,

                Plaintiff,

        V.                                            C. A. No. 18-cv-1439-MPT

 ANDREW SAUL,
 Commissioner
 of Social Security,

                Defendant.

                                             ORDER

 I.     INTRODUCTION

        This action arose from the den ial of Roberta G. Yarrusso 's ("Yarrusso" or

 "plaintiff') claims for Social Security benefits under Title II of the Social Security Act

 ("the Act").1 On April 30 , 2014 , plaintiff filed a Title II application for Social Security

 Disability Insurance Benefits ("018")2 and Disabled Widow's Insurance Benefits

 ("WIB").3 Plaintiff alleged she became disabled on May 7, 2013,4 through her last date

 insured , December 31 , 2018 .5 Plaintiffs prescribed period for WIB began on April 7,

· 2014, the date of her husband 's death .6 The claim was initially denied on November

 10, 2014 , and upon reconsideration on August 4 , 2015 .7 On September 18, 2015 ,

 plaintiff requested a hearing before an Administrative Law Judge ("ALJ ").8 The hearing



        1
          42 U.S.C. §§ 401-434 .
        2
          0 .1. 6-5 at 317-319 .
        3
          Id. at 325-326 .
        4
          0 .1. 6-6 at 347.                                                           FIL~O
        5
          Id. at 338 .
        6
          D.I. 6-5 at 317 .                                                    SEP 2 1 2021
        7
          0.1. 6-2 at 12.
        8
          Id. at 74-75 .
                                                                  U.S. DISTRICT COi lPTJ')lt:T" fCi   ,f'LAWA l!I~
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 2 of 10 PageID #: 1508




occurred by video conference on April 2, 2017. 9 The ALJ issued a written decision

denying plaintiffs claims on September 7, 2017 .10 Plaintiffs request for review of the

ALJ 's decision by the Social Security Appeals Council ("Appeals Counsel") was

subsequently denied. 11 On September 17, 2018 , plaintiff filed a timely appeal with this

court.12 The parties filed cross motions for summary judgment 13 and the court issued a

Memorandum and Judgment reversing the ALJ 's decision and remanding the case for

further proceedings on December 2, 2019 ("Remand ").14

       The Remand led to a Fully Favorable Decision by the ALJ on February 3, 2021 .15

On February 17, 2021 , the Social Security Administration ("SSA") issued a Notice of

Award .16

       On May 3, 3021 , plaintiffs counsel , Gary Linarducci ("Linarducci "), moved for an

award of an attorney's fees pursuant to 42 U.S.C . § 406(b) of the Act ("Fees Motion").17

For the reasons discussed below, the Fees Motion is granted .

II.    GOVERNING LAW

       Pursuant to 42 U.S.C. § 406(b) :

       (1 )(A) Whenever a court renders a judgment favorable to a claimant under
       this subchapter who was represented before the court by an attorney, the
       court may determine and allow as part of its judgment a reasonable fee


       9
            Id. at 37-71.
       10
            Id. at 12-27.
       11
            Id. at 1-5.
       12   0.1. 1.
       13
            0 .1. 12; 0.1. 20 .
       14
            0 .1. 22; 0 .1. 23.
       15
            See 0 .1. 26-1 , Ex. A (Notice of Decision-Fully Favorable) .
       16
            See 0 .1. 26-2, Ex. B (Notice of Award) .
       17
            0.1. 26 .

                                                2
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 3 of 10 PageID #: 1509




       for such representation , not in excess of 25 percent of the total of the
       past-due benefits to which the claimant is entitled by reason of such
       judgment, and the Commissioner of Social Security may, notwithstanding
       the provisions of section 405(i) of this title , but subject to subsection (d) of
       this section , certify the amount of such fee for payment to such attorney
       out of, and not in addition to , the amount of such past-due benefits . In
       case of any such judgment, no other fee may be payable or certified for
       payment for such representation except as provided in this paragraph. 18

Ill.   DISCUSSION

       A.        Linarducci's Statements in Support of the Fees Motion

       In support of the Fees Motion , Linarducci states the following :

       1. Linarducci and his co-counsel Karl Osterhout ("Osterhout") (collectively,

"Plaintiff's Counsel") , worked together to represent plaintiff in this civil action and ,

through appellate advocacy, convinced the SSA and this court to remand this matter for

further administrative proceedings. The Remand led to Fully Favorable Decision by the

ALJ . Plaintiff's Counsel entered into an agreement to share the Equal Access to

Justice Act ("EAJA") fees and the 406(b) fees . Osterhout will not seek additional 406(b)

fees from the court. 19

       2. The SSA issued a Notice of Award dated February 17, 2021 determining

plaintiff is entitled to Social Security Disability Insurance benefits totaling $160 ,328 .50

from October 2014 through January 2021 , a period of 76 months. Plaintiff has been

receiving WIB totaling $67 ,569 .00 between November 2016 (when she turned 60 years

of age) and January 2021 , a period of 51 months. There is an offset of the WIB from

the DIB. The net amount of benefits resulting from the Fully Favorable Decision of the



       18
            42 U.S.C. § 406(b).
       19
            0 .1. 26 at 1 (citing 0. 1. 26-1) .

                                                  3
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 4 of 10 PageID #: 1510




Administrative Law Judge is $92 ,759.50 ($160 ,328.50 - $67 ,569 .00 = 92 ,759 .50). 20

       3. The Social Security Administration withheld 25% of the past due benefits ,

$23 ,189.87, for possible payment of attorney fees ($92,759 .50 x 25% = 23 ,189.87) .21

       4. The Fees Motion was not filed within 14 days from the date of the Notice of

Award. Linarducci, however, did not receive copy of any portion of the Notice of Award

until April 21 , 2021 , when he called plaintiff to ask if she received a copy. Plaintiff

advised Linarducci that she had , and emailed to him copies of pages 1 and 2 of the

Notice of Award . Linarducci immediately contacted the SSA and requested a full copy

of the Notice of Award which he received on April 22 , 2021 . The SSA failed to notice

Linarducci on the Plaintiff's Notice of Award . Further, Linarducci was not carbon

copied on the Notice of Award and representatives from the SSA failed to provide any

reasoning as to why. Because the Fees Motion was submitted within 14 days of his

receipt of the Notice of Award from the SSA, Linarducci maintains there is good cause

for the court to accept and grant the motion. 22

       5. Plaintiff and her counsel entered into a Fee Agreement. Consistent with the

fee agreement and the statute, counsel seeks 406(b) fees . Both the statute and the

Fee Agreement provide for a fee of 25% of past due benefits owed to plaintiff. 23

       6. This court previously awarded EAJA fees in this claim in the amount of

$7,300.00 . Plaintiff is entitled to a refund of $7 ,300 .00 if the Fees Motion is approved .



       20
         Id. at 1-2 (citing D.I. 26-2).
       21
         Id. at 2.
      22
         Id. (citing D.I. 26-3 , Ex. C (affidavit of Alexandra Sotomayor, receptionist and
records custodian at Linarducci Law) ; D.I. 26-2 , Ex. B) .
      23
         Id. at 3 (citing D.I. 26-4 , Ex. D (Fee Agreement)) .

                                               4
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 5 of 10 PageID #: 1511




Linarducci requests the court order the SSA to pay attorney's fees to him in the amount

of $23 ,189.87, and order that he reimburse plaintiff in the amount of $7 ,300 .00 upon his

receipt of payment of the 406(b) fees requested. 24

       7. Linarducci will not seek fees under 42 U.S.C. § 406(a) of the Act that may

otherwise be requested if attorney fees under 42 U.S.C. § 406(b) are awarded. 25

       8. Linarducci began representing plaintiff in June 2014 . He has not represented

her in any matter, other than her claim for Social Security disability benefits. Section

406(b) fees are limited to the time expended in federal court. Despite this limitation,

Linarducci states that, in addition to in-court time , he expended almost 70 hours

litigating and winning this case at the administrative level for which he has not received

any compensation. Over the course of several years , Linarducci and Osterhout

expended approximately 120 hours combined at the administrative level and federal

court to prevail for their client. Linarducci suggests the court may consider his

additional expenditure of time in winning disability benefits for the claimant. 26




       24
            Id. (citing 0 .1. 26-5 , Ex. E (EAJA Stipulation and Signed Order)) .
       2s Id.
       26
         Id. at 3-4 (citing Gisbrecht v. Barnhart, 535 U.S. 789 (2002) ; 0.1. 26-6 , Ex. F
(Declaration of Linarducci Law Attorney Time)) ; see also id. at 4 (citing Hensley v.
Eckerhart, 461 U.S. 424 , 435 (1983) (holding that attorneys should recover a "fully
compensatory fee" when the client receives "excellent results" and considering
contingency representation an important factor in awarding an enhanced fee) ;
Gisbrecht, 535 U.S. at 805 (examining the legislative history of the Act and how
Congress intended to protect claimants from "inordinately large fees" and determining
that: "[N]othing in the text or history of§ 406(b) reveals a 'design to prohibit or
discourage attorneys and claimants from entering into contingent fee agreements.'
Given the prevalence of contingent-fee agreements between attorneys and Social
Security claimants , it is unlikely that Congress , simply by prescribing 'reasonable fees ,'
meant to outlaw, rather than to contain , such agreements .")) .

                                                 5
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 6 of 10 PageID #: 1512




       9. Representation of plaintiff by Plaintiff's Counsel before this court was

instrumental in her ultimate receipt of benefits because plaintiff would not have been

able to effectively challenge the ALJ 's decision on her own after the Appeals Council

denied review. Their representation of plaintiff in the federal court proceedings, as well

as the additional representation provided at the administrative level upon remand ,

resulted in her obtaining benefits the SSA previously denied .27

       10. As a result of counsels' efforts, plaintiff's past-due benefits amount to

$92 ,759 .50 . The claimant is currently 64 years and 5 months of age and if she

continues to receive disability benefits until age 66 and 4 months , the additional

disability benefits paid exceed $55,000 .00 (25 months x $2 ,229.90 = $55 ,747.50). She

will receive higher retirement benefits at age 66 and 4 months. The total value of this

decision to plaintiff, therefore , is very likely almost $150,000 before even considering

the value of health coverage benefits ($55 ,747 .50 + $92,759 .50 = $148 ,507 .00) .28

       11. Linarducci also urges the court to consider the EAJA fees that were

obtained by counsel and will be refunded to plaintiff. In addition to the retroactive

disability benefits listed above and the possible future disability benefits, plaintiff is

eligible for valuable Medicare benefits. Plaintiff is also potentially entitled to benefits

under the Ticket to Work Act, 20 C.F.R. Part 411 , Subparts A-C. Linarducci suggests

these factors are relevant to the court's consideration of the requested fees. 29

       12. The contingent-fee agreement between plaintiff and her attorneys provided



       27
            Id. at 4-5.
       28
            Id. at 5 (citing 0.1. 26-2 , Ex. B) .
       2s   Id.

                                                    6
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 7 of 10 PageID #: 1513




that the fee for representation would be 25% of past-due benefits . An award of

$23 ,189.87 is consistent with the fee agreement, the amount SSA rightfully withholds

for payment of attorney fees , and the statute. 30

       13. The court should consider the considerable risk counsel took in agreeing to

represent this claimant on a contingency basis in federal court.31

       14. Linarducci reviewed the Notice of Award with plaintiff who acknowledged her

understanding that Linarducci is requesting 25% of the retroactive benefits awarded by

the SSA and that she has no objection to the motion for attorney fees . Linarducci will

also mail a copy of the Fees Motion, proposed order, and all relevant exhibits to plaintiff

at the official address listed on SSA's Notice of Award . Co-Counsel Osterhout has no

objection to the Fees Motion .32

       15. Consistent with the requirements of the local rules , the parties (Linarducci

and Office of General Counsel) conferred on this motion prior to its filing . However, the

SSA is not strictly a party in interest in 406(b) matters and instead functions in a

quasi-fiduciary capacity. As such, while SSA is not expected to object to the Fees

Motion , it cannot formally stipulate. Accordingly, Linarducci filed the Fees Motion and

expects the SSA will file a statement of non-objection.33

       16. Linarducci asserts that taking into account the risk of the contingent nature



       30
           Id. (citing D.I. 26-4, Ex. D) .
       31
           Id. at 5-6 (citing Wilson v. Astrue , 622 F. Supp. 2d 132 (D. Del. 2008)
(awarding $21 ,958.13 in 406(b) fees for 19.0 hours of work before the court, an
effective hourly rate of over $1 ,100.00 per hour, given the inherent significant risk of
non-recovery and the fully favorable decision obtained)) .
        32
           Id. at 6 (citing D.I. 26-7, Ex. G (Plaintiffs Affidavit)) .
        33 Id.


                                              7
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 8 of 10 PageID #: 1514




of the representation , the express terms of the Fee Agreement, the success achieved ,

and the absence of any reasons why the award from the overall past-due benefits as

presented above would be unjust, a fee authorization in the amount of $23 ,189.87

pursuant to 42 U.S.C. § 406(b) of the Act is warranted .34

       B.         Defendant's Position

       Defendant, Commissioner of Social Security, by counsel , does not object to

plaintiffs motion for attorney's fees under§ 206(b) of the Social Security Act, 42 U.S.C.

§ 406(b). 35 Defendant seeks to clarify, however, that these fees are for court time

only.36 Accordingly, defendant requests the court authorize payment to Linarducci of

$23 ,189.87 in attorney's fees being withheld from plaintiffs past-due benefits. 37

      Additionally , defendant asks the court order Linarducci to remit to plaintiff the

amount of the fees previously awarded under the EAJA, 28 U.S.C. § 2412 , in the

amount of $7 ,300.00 .38

       C.         Court's Determination

       On September 16, 2021 , Linarducci wrote to the court noting defendant's lack of

opposition to the Fees Motion and requesting the court's attention to the matter.39

Counsel's letter did not challenge defendant's clarification or requests as to the




       34   Id.
       35
         0 .1. 27 at 1.
       36Id.
      31 Id.
      38
         Id. at 1-2 (citing Gisbrecht v. Barnhart, 535 U.S. 789 , 796 (2002) (noting that
when both EAJA and 406(b) fees a cla imant's attorney, not defendant, refunds to the
claimant the smaller amount)).
      39
         D.I. 28 at 1 (citing 0 .1. 27) .

                                             8
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 9 of 10 PageID #: 1515




specifics of the court's order in this matter,40 nor were any previous disagreements with

defendant's requests made by plaintiff.

          Consequently, the grants plaintiffs Fees Motion and court's order will follow the

parties' apparent agreement, but will memorialize certain determinations in support this

ruling.

          First, the court determines Linarducci's unrebutted explanation for the timing of

the Fees Motion demonstrates good cause exists for the delay and the court will accept

and rule on the motion .

          Next, the court notes it is authorized to determine and allow a "reasonable

[attorney's] fee . . . not in excess of twenty-five percent of the total of past-due benefits

to which the claimant is entitled."41 The percentage of fees specified in plaintiffs Fee

Agreement with counsel is consistent with that authorization.

          Finally, in light of the risks associated with Linarducci's continency representation

of plaintiff, the court finds the time devoted to this matter by counsel , and the hourly fee

requested , are reasonable and consistent with past awards from this court.42

IV.       CONCLUSION

          For the reasons discussed above, it is ORDERED , ADJUDGED , and DECREED

that the Fees Motion (D.I. 26) is GRANTED as follows :

          1.       Payment is authorized to plaintiff's counsel , Gary Linarducci , Esq ., in the

                   amount of Twenty-Three Thousand , One Hundred Eighty-Nine dollars and



          40   Id.
          41
               42 U.S.C. § 406(b)(1 )(A) .
          42
               See Wilson v. Astrue , 622 F. Supp . 2d 132 (D. Del. 2008) .

                                                   9
Case 1:18-cv-01439-MPT Document 29 Filed 09/21/21 Page 10 of 10 PageID #: 1516




            87100 cents ($23,189 .87) in attorney's fees being withheld from Roberta

            G. Yarrusso's past-due benefits; and

      2.    Gary Linarducci, Esq . is ordered to remit to Roberta G. Yarrusso the

            amount of the fees previously awarded under the Equal Access to Justice

            Act (EAJA) , 28 U.S.C. § 2412 , in the amount of Seven Thousand , Three

            Hundred Dollars and 00100 cents ($7 ,300.00) .



September di_, 2021                                  Isl Mary Pat Thynge
                                                   Chief U.S. Magistrate Judge




                                         10
